Case 1:20-cv-07234-DLC Document 110 Filed 06/14/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE DOUYO INTERNATIONAL HOLDINGS : 20cv7234 {DLC)
LIMITED SECURITIES LITIGATION :
ORDER

 

DENISE COTE, District Judge:

On May 21, 2021, the defendants filed motions to dismiss
the second amended complaint. On June 11, the plaintiffs filed
a third amended complaint. It is hereby

ORDERED that the defendants’ May 21 motions shail be
terminated as moot.

TT IS FURTHER ORDERED that the defendants shall respond to
the third amended complaint by July 5, 2021. If the defendants
file motions to dismiss, the plaintiffs shall file any
opposition by July 26, 2021. The defendants shall file any

reply by August 9, 2021.

Dated: New York, New York
June 14, 2021

DHNISE COTE
United States District Judge

 
